IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

WILLIE VANDYKE WILSON,               NOT FINAL UNTIL TIME EXPIRES TO
JR,                                  FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellant,
                                     CASE NO. 1D14-586
v.

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed June 9, 2015.

An appeal from the Circuit Court for Escambia County.
Gary L. Bergosh, Judge.

Nancy A. Daniels, Public Defender, and Joanna A. Mauer, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Michael McDermott, Tallahassee, for
Appellee.




PER CURIAM.

      We affirm, without discussion, Appellant’s convictions and sentences for

possession of a controlled substance; resisting a law enforcement officer without

violence; and driving while license is cancelled, suspended or revoked – second
conviction. However, we conclude, and the State properly concedes, the trial court

erred by imposing a Public Defender lien of $150 without providing Appellant an

opportunity to contest it. See §938.29(5), Fla. Stat.; Fla. R. Crim. P. 3.720(d)(1)

(“Notice of the accused’s right to a hearing to contest the amount of the lien shall be

given at the time of sentence.”); see also Vaughn v. State, 65 So. 3d 138, 139 (Fla.

1st DCA 2011) (“[T]he State properly concedes that the Public Defender lien fee

should be stricken because the trial court did not advise [the defendant] of his right

to a hearing to contest the amount of the fees.”). We therefore remand for the trial

court to either strike the $150 Public Defender lien or give Appellant the opportunity

to contest the amount of the lien. See Chestnut v. State, 145 So. 3d 193, 194 (Fla.

1st DCA 2014).

      AFFIRMED; REMANDED with directions.



THOMAS, MARSTILLER, and BILBREY, JJ., CONCUR.




                                          2